Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1 and 8 both require side(s) of the tapered indentation(s) to be “flat.” Applicant’s basis for adding this limitation is allegedly in para. [0027] and Figs. 1 and 7 in the originally filed disclosure.  The shape of the sides is not discussed in para. [0027] and Figs. 1 and 7 do not adequately show that the sides are flat, i.e. a “top-down view” is not shown.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woods (US Patent 6,180,541).
A wrinkle pillow (10) for inserting between human breasts, comprising: two lobes each comprising a top, a bottom, and a side; two tapered indentations joining the two lobes, wherein the two lobes and the two tapered indentations form an exterior comprising an hourglass shape, and further wherein the two tapered indentations comprise a top, a bottom, and sides, wherein the sides are shaped for holding one side of one of the tapered indentations in direct contact with the chest in between the human breasts (see annotated Fig. 2 below); and a filling (foam insert 12): wherein the sides of the two lobes and the sides of the tapered indentations are flat (see annotated Fig. 2 below), and the horizontal length at the narrowest point of the two tapered indentations is between about 7 inches to about 14 inches (see Col. 2, 
    PNG
    media_image1.png
    631
    697
    media_image1.png
    Greyscale

Woods fails to disclose the sides of the tapered have a height of between about 4 inches and about 8 inches and wherein the longitudinal length of the pillow is between about 15 inches and about 19 inches.  It would have been obvious matter of design choice to change the height of woods from approximately 2 inches to between about 4 inches and 8 inches and also change the length from approximately 21 inches to between about 15-19 inches, since such a modification would have involved a mere change in the size of a component.  A change is size is 
Regarding Claim 2, Woods fails discloses wherein the exterior comprises cotton. Woods discloses a decorative casing 20 that is “fabricated from a soft, washable material having front and rear planar surfaces 20a, 20b”.  Examiner takes Official Notice that cotton exterior is well known within the art. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the exterior of Woods out of cotton, since it has been held to be within the general skill of a worker in the art to select known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  
Regarding Claim 3, Woods fails to disclose wherein the filling comprises polyester fill, but instead discloses a generic foam fill.  Examiner takes Official Notice that polyester fill is well known within the art. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to the filling out of polyester fill, since it has been held to be within the general skill of a worker in the art to select known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  
Regarding Claim 4, see Claim 1 rejection.

Regarding Claim 6, Woods discloses a sham (20), but fails to disclose wherein the sham comprises sateen cotton.  Examiner takes Official Notice that sateen cotton is a well-known fabric within the art.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide a cover comprised of sateen cotton, since it has been held to be within the general skill of a worker in the art to select known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416



Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daniels (US Patent 6,012,188)
Regarding Claim 8, Daniels discloses a wrinkle pillow (10) for inserting between human breasts (intended use), comprising: two lobes (26 and 28) each comprising a top, a bottom, and a side; one tapered indentation only (30), wherein the tapered indentation joins the two lobes, and further wherein the tapered indentation comprises a top, a bottom, and a side, wherein the side is shaped for holding the tapered indentation in direct contact with the chest in between the human breasts (intended use); and a filling (foam, see Col.2, Line 29); wherein the sides of the two lobes and the side of the tapered indentation are flat.  Daniels fails to disclose wherein the sides of the two lobes have a height of between about 4 inches and about 8 inches; wherein the longitudinal length of the pillow is between .  


Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The common knowledge or well-known in the art statement made in the previous Office Action is taken to be admitted prior art because applicant failed to traverse the examiner’s assertion of official notice. See MPEP §2144.03(C).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J KURILLA whose telephone number is (571)270-7294. The examiner can normally be reached Monday-Thursday 7AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on 571-270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC J KURILLA/Primary Examiner, Art Unit 3619